UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 2-17039 NATIONAL WESTERN LIFE INSURANCE COMPANY (Exact name of Registrant as specified in its charter) COLORADO 84-0467208 (State of Incorporation) (I.R.S. Employer Identification Number) AUSTIN, TEXAS 78752-1602 (512) 836-1010 (Address of Principal Executive Offices) (Telephone Number) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days:Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).:Yes þNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a small reporting company.See definition of "accelerated filer,” “large accelerated file" and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filerþNon-accelerated fileroSmall reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNoþ As of May 6, 2011, the number of shares of Registrant's common stock outstanding was:Class A – 3,434,263 and Class B - 200,000. TABLE OF CONTENTS Page Part I.Financial Information: 3 Item 1.Financial Statements 3 Condensed Consolidated Balance Sheets March 31, 2011 (Unaudited) and December 31, 2010 3 Condensed Consolidated Statements of Earnings For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 5 Condensed Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 6 Condensed Consolidated Statements of Stockholders' Equity For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 7 Condensed Consolidated Statements of Cash Flows For the Three Months Ended March 31, 2011 and 2010 (Unaudited) 9 Notes to Condensed Consolidated Financial Statements (Unaudited) 11 Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3.Quantitative and Qualitative Disclosures About Market Risk 71 Item 4.Controls and Procedures 71 Part II.Other Information: 71 Item 1.Legal Proceedings 71 Item 1A.Risk Factors 71 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 71 Item 6.Exhibits 72 Signatures 73 2 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) (Unaudited) March 31, December 31, ASSETS Investments: Securities held to maturity, at amortized cost (fair value: $5,409,535 and $5,259,332) $ Securities available for sale, at fair value (amortized cost: $2,256,986 and $2,221,579) Mortgage loans, net of allowance for possible losses ($4,001 and $3,962) Policy loans Derivatives, index options Other long-term investments Total Investments Cash and short-term investments Deferred policy acquisition costs Deferred sales inducements Accrued investment income Federal income tax receivable - Other assets $ See accompanying notes to condensed consolidated financial statements. 3 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands, except share amounts) (Unaudited) March 31, December 31, LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Future policy benefits: Universal life and annuity contracts $ Traditional life and annuity contracts Other policyholder liabilities Deferred Federal income tax liability Federal income tax payable - Other liabilities Total liabilities COMMITMENTS AND CONTINGENCIES (Notes 8) STOCKHOLDERS' EQUITY: Common stock: Class A - $1 par value; 7,500,000 shares authorized; 3,432,966 and 3,429,241 shares issued and outstanding in 2011 and 2010 Class B - $1 par value; 200,000 shares authorized, issued, and outstanding in 2011 and 2010 Additional paid-in capital Accumulated other comprehensive income Retained earnings Total stockholders' equity $ Note:The condensed consolidated balance sheet at December 31, 2010, has been derived from the audited consolidated financial statements as of that date. See accompanying notes to condensed consolidated financial statements. 4 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF EARNINGS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands, except per share amounts) Premiums and other revenues: Universal life and annuity contract charges $ Traditional life and annuity premiums Net investment income Other revenues Net realized investment gains (losses): Total other-than-temporary impairment (“OTTI”) losses - ) Portion of OTTI losses recognized in other comprehensive income - 26 Net OTTI losses recognized in earnings - ) Other net investment gains (losses) ) Total net realized investment gains (losses) ) Total revenues Benefits and expenses: Life and other policy benefits Amortization of deferred policy acquisition costs Universal life and annuity contract interest Other operating expenses Total benefits and expenses Earnings before Federal income taxes Federal income taxes Net earnings $ Basic Earnings Per Share: Class A $ Class B $ Diluted Earnings Per Share: Class A $ Class B $ See accompanying notes to condensed consolidated financial statements. 5 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands) Net earnings $ Other comprehensive income (loss), net of effects of deferred costs and taxes: Unrealized gains on securities: Net unrealized holding gains arising during period 6 Net unrealized liquidity gains (losses) ) Reclassification adjustment for net amounts included in net earnings ) ) Amortization of net unrealized losses (gains) related to transferred securities (7 ) 7 Net unrealized gains (losses) on securities ) Foreign currency translation adjustments ) ) Benefit plans: Amortization of net prior service cost and net gain Other comprehensive income (loss) ) Comprehensive income $ See accompanying notes to condensed consolidated financial statements. 6 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS' EQUITY For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands) Common stock: Balance at beginning of period $ Shares exercised under stock option plan 4 - Balance at end of period Additional paid-in capital: Balance at beginning of period Shares exercised under stock option plan - Balance at end of period Accumulated other comprehensive income: Unrealized gains on non-impaired securities: Balance at beginning of period Change in unrealized gains during period ) Balance at end of period Unrealized losses on impaired held to maturity securities: Balance at beginning of period ) ) Amortization 40 Other-than-temporary impairments, non-credit, net of tax - ) Additional credit loss on previously impaired securities - 45 Change in shadow deferred policy acquisition costs ) ) Balance at end of period ) ) Unrealized losses on impaired available for sale securities: Balance at beginning of period - ) Recoveries - Balance at end of period - ) Foreign currency translation adjustments: Balance at beginning of period Change in translation adjustments during period ) ) Balance at end of period (Continued on Next Page) 7 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY, CONTINUED For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands) Benefit plan liability adjustment: Balance at beginning of period ) ) Amortization of net prior service cost and net gain Balance at end of period ) ) Accumulated other comprehensive income at end of period Retained earnings: Balance at beginning of period Net earnings Balance at end of period Total stockholders’ equity $ See accompanying notes to condensed consolidated financial statements. 8 Table of Contents NATIONAL WESTERN LIFE INSURANCE COMPANY AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the Three Months Ended March 31, 2011 and 2010 (Unaudited) (In thousands) Cash flows from operating activities: Net earnings $ Adjustments to reconcile net earnings to net cash from operating activities: Universal life and annuity contract interest Surrender charges and other policy revenues ) ) Realized (gains) losses on investments ) Accrual and amortization of investment income ) ) Depreciation and amortization ) (Increase) decrease in value of index options ) Increase in deferred policy acquisition and sales inducement costs ) ) Increase in accrued investment income ) ) Increase in other assets ) ) Increase in liabilities for future policy benefits Increase in other policyholder liabilities Increase (decrease) in Federal income tax liability ) (Decrease) increase in other liabilities ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sales of: Securities available for sale Other investments Proceeds from maturities and redemptions of: Securities held to maturity Securities available for sale Index options Purchases of: Securities held to maturity ) ) Securities available for sale ) ) Index options ) ) Other investments ) ) Principal payments on mortgage loans Cost of mortgage loans acquired ) ) (Increase) decrease in policy loans ) Other, net (1
